[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                       ________________________
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                             No. 04-15101
                                                                     JUNE 22, 2005
                         Non-Argument Calendar                    THOMAS K. KAHN
                       ________________________                        CLERK

                  D. C. Docket No. 01-00043-CV-HLM-4

WAYNE DOUGLAS STRICKLAND,

                                                           Plaintiff-Appellant,

     versus

TOMMY RICKMAN,
RICKY AGAN, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                             (June 22, 2004)


Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
        Appellant Wayne Douglas Strickland brought an action in the United States

District Court for the Northern District of Georgia under 42 U.S.C. § 1983.

Specifically, Strickland contends that the defendants used excessive force against

him while Strickland was an inmate at the Floyd County Detention Center in

Rome, Georgia. After a bench trial, tried before the district court, the court

entered a judgment in favor of the defendants and against Strickland.

        After reviewing the record and reading the parties’ briefs, we affirm the

district court’s judgment based on its well-reasoned order filed on August 26,

2004.

        AFFIRMED.




                                           2